THE BERWYN FUNDS Shareholder Services Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 800-992-6757 Berwyn Fund (BERWX) Berwyn Income Fund (BERIX) Berwyn Cornerstone Fund (BERCX) STATEMENT OF ADDITIONAL INFORMATION May 1, 2011; Supplemented November 23, 2011 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the prospectus of The Berwyn Funds (the “Trust”) dated May 1, 2011 and any supplements thereto.The audited financial statements of Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund for the year ended December 31, 2010, and the report thereon of BBD, LLP, the Trust’s independent registered public accounting firm, included in the 2010 Annual Report of the Trust, are incorporated by reference in this SAI.The current prospectus and annual report are available without charge by writing to the Trust at the above address, by calling 800-992-6757 or on the Trust’s website at www.theberwynfunds.com. TABLE OF CONTENTS Berwyn Fund 2 Berwyn Income Fund 7 Berwyn Cornerstone Fund 15 Investment Management Committee 20 Trustees and Officers 21 Portfolio Turnover 25 Code of Ethics 25 Proxy Voting Policies 26 Portfolio Holdings Disclosure Policy 26 Ownership of the Trust 27 Share Purchases 28 Distributor 28 Redemption of Shares 29 Calculation of Performance Data 29 General Information 33 Distributions and Taxes 34 Financial Statements 40 Appendix A – Standard & Poor's and Moody’s Bond Ratings 41 Appendix B – Proxy Voting Policy 45 BERWYN FUND Investment Policies and Risk Factors The following information supplements information contained in the Funds’ prospectus: Berwyn Fund (“BF”) is a no-load, non-diversified series of shares of the Trust that seeks long term capital appreciation by investing in common stocks and fixed income securities that offer potential for capital appreciation.Current income is a secondary consideration. Under normal market conditions, BF invests at least 80% of the value of its net assets in equity securities.BF invests in equity securities that The Killen Group, Inc. (the “Advisor”) considers to be selling at undervalued prices.These may include stocks selling substantially below their book values or at low valuations to present earnings. They may also include stocks of companies believed to have above average growth prospects and to be selling at small premiums to book values or at modest valuations to their present earnings levels. The investment approach of BF may be deemed contrarian in that it may lead BF to select stocks that are not currently in favor with most other investors. BF may invest in iShares Funds and other Exchange Traded Funds (“ETFs”).ETFs are shares of management investment companies that invest in portfolios designed to replicate various indices and trade on exchanges in the same manner as stocks.BF will not purchase shares of an iShares Fund if such purchase would cause the aggregate value of BF's investments in iShares to exceed 10% of BF’s net assets and will limit its investments in other ETFs as required by the Investment Company Act of 1940 (the “1940 Act”).When BF invests in iShares Funds or other ETFs, BF will pay a management fee on such investments, in addition to its operating expenses.As of December 31, 2010, BF was not invested in ETFs. While the portfolio of BF emphasizes common stocks, BF may also invest up to 20% of the value of its net assets in fixed income securities.The fixed income securities in which BF may invest include corporate bonds. BF selects fixed income securities that, in the judgment of the Advisor, have a potential for capital appreciation due to a decline in prevailing interest rates.Some of these fixed income securities may be convertible into common stock. There are no restrictions on the Advisor as to the investment rating a fixed income security must have in order to be purchased by BF.BF may purchase fixed income securities in any rating category of Standard & Poor's Ratings Group (“S&P”) or Moody's Investors Service, Inc. (“Moody's”).(See Appendix A for S&P and Moody's descriptions of bond ratings.)This means that BF may invest up to 20% of the value of its net assets in high yield, high risk corporate debt securities that are commonly referred to as "junk bonds."These are corporate debt securities that are rated lower than BBB by S&P or Baa by Moody's.These securities have a low rating due to the fact that the issuers of the securities are not considered as creditworthy as the issuers of investment grade bonds.There is the risk that the issuer of a lower-rated security may default in the payment of interest and repayment of principal.On the whole, these lower-rated securities are considered speculative investments.As of December 31, 2010, BF was not invested in fixed income securities. BF may invest a portion of its assets in the shares of money market mutual funds to the extent permitted by applicable law.In addition, BF may, for temporary defensive purposes, invest all 2 or any portion of its assets in cash, cash equivalents, high quality money market instruments, money market funds and other short-term debt instruments.Investments by BF in money market funds will result in BF paying management fees and other fund expenses on its investments in such funds, in addition to the operating expenses of BF.As of December 31, 2010, BF had 7.3% of its net assets invested in money market funds. While BF invests primarily in U.S. companies, it may also invest in foreign securities in the form of American Depositary Receipts (“ADRs”).ADRs are receipts, typically issued by a U.S. bank or trust company, which evidence ownership of underlying securities issued by a foreign corporation or other entity. Generally, ADRs in registered form are designed for trading in U.S. securities markets. The underlying securities are not always denominated in the same currency as the ADRs. Although investing in the form of ADRs facilitates trading in foreign securities, it does not mitigate all the risks associated with investing in foreign securities. ADRs are available through facilities which may be either "sponsored" or "unsponsored." Only sponsored ADRs may be listed on the New York Stock or American Stock Exchanges. If sponsored, the foreign issuer establishes the facility, pays some or all of the depository's fees, and usually agrees to provide shareholder communications.If unsponsored, the foreign issuer is not involved, and the ADR holders pay the fees of the depository.Sponsored ADRs are generally more advantageous to the ADR holders and the issuer than unsponsored arrangements. More and higher fees are generally charged in an unsponsored arrangement as compared to a sponsored arrangement.Unsponsored ADRs are generally considered more risky due to:(a) the additional costs involved; (b) the relative illiquidity of the issue in U.S. markets; and (c) the possibility of higher trading costs associated with trading in the over-the-counter market. ADRs are subject to the risks associated with foreign securities and foreign securities markets. Foreign markets are generally not as developed or efficient as those in the United States. Securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.Similarly, volume and liquidity in most foreign securities markets is less than in the United States and, at times, volatility of price can be greater than in the United States.In addition, there may be less publicly available information about non-U.S. issuers, and non-U.S. issuers are not generally subject to uniform accounting and financial reporting standards, practices and requirements comparable to those applicable to U.S. issuers.Because stock certificates and other evidences of ownership of such securities may be held outside the United States, BF may be subject to additional risks.Risks could include possible adverse political and economic developments, possible seizure or nationalization of foreign deposits and possible adoption of governmental restrictions which might adversely affect the ability of BF to collect principal and interest obligations or to liquidate holdings, whether from currency blockage or otherwise. The risks discussed above are generally higher in less developed countries.As of December 31, 2010, BF was not invested in ADRs. BF may also invest in Real Estate Investment Trusts (“REITs”).REITs are companies that invest in real estate, mortgages and construction loans.REITs normally do not pay federal income tax but distribute their income to their shareholders who become liable for the tax.Some REITs own properties and earn income from leases and rents.These types of REITs are termed Equity REITs.Other REITs hold mortgages and earn income from interest payments.These REITs are termed Mortgage REITs.Finally, there are Hybrid REITs that own properties and hold mortgages.BF may invest in any of the three types of REITs and may purchase common stocks, preferred stocks or bonds issued by REITs.BF will invest in REITs that generate income and that have, in the judgment of the Advisor, the potential for capital 3 appreciation.There are risks in investing in REITs.The property owned by a REIT could decrease in value and the mortgages and loans held by a REIT could become worthless.The Advisor, however, monitors the investment environment and BF’s investments in REITs as a means of controlling exposure to these risks.As of December 31, 2010, BF was not invested in REITs. BF may invest in repurchase agreements.In a repurchase agreement, a seller ofsecurities, usually a banking institution or securities dealer, sells securities to BF and agrees with BF at the time of sale to repurchase the securities from BF at a mutually agreed upon time and price.BF intends to enter into repurchase agreements only with established banking institutions that deal in U.S. Treasury bills and notes. To the extent that it invests in repurchase agreements, BF intends to invest primarily in overnight repurchase agreements.In the event of the bankruptcy of the seller of a repurchase agreement or the failure of a seller to repurchase the underlying securities as agreed upon, BF could experience losses.Such losses could include a possible decline in the value of the underlying securities during the period while BF seeks to enforce its rights thereto and a possible loss of all or part of the income from such securities.BF would also incur additional expenses enforcing its rights.As of December 31, 2010, BF was not invested in repurchase agreements. BF has established a line of credit with its custodian that permits BF to borrow up to 5% of its total assets, including the amount of such borrowing, to maintain necessary liquidity to make payments for redemptions of BF shares or for temporary emergency purposes; provided, however, that BF will not purchase any additional investments while such borrowings are outstanding.Borrowing involves the creation of a liability that requires BF to pay interest.As of December 31, 2010, BF had no outstanding borrowings. The risks of borrowing include a higher volatility of the net asset value of BF’s shares and the relatively greater effect on the net asset value of the shares caused by declines in the prices of BF’s investments, adverse market movements and increases in the cost of borrowing.The effect of borrowing in a declining market could be a greater decrease in net asset value per share than if BF had not borrowed money.In an extreme case, if BF’s current investment income were not sufficient to meet the interest expense of borrowing, it could be necessary for BF to liquidate certain of its portfolio securities at an inappropriate time. Investment Restrictions The investment restrictions set forth below are fundamental policies of BF.Fundamental policies may not be changed without approval by vote of a majority of BF’s outstanding shares.Under the 1940 Act, such approval requires the affirmative vote at a meeting of shareholders of the lesser of (a) more than 50% of BF's outstanding shares, or (b) at least 67% of shares present or represented by proxy at the meeting, provided that the holders of more than 50% of BF's outstanding shares are present in person or represented by proxy. When investing its assets, BF will not: (1)purchase more than 10% of the outstanding voting securities of a single issuer; (2)invest more than 25% of the value of its total assets in any one industry; (3)lend money, provided that for purposes of this restriction, the acquisition of publicly distributed corporate bonds, and investment in U.S. government obligations, 4 short-term commercial paper, certificates of deposit and repurchase agreements shall not be deemed to be making a loan; (4)buy or sell real estate, real estate mortgage loans, commodities, commodity futures contracts, puts, calls and straddles; (5)underwrite securities of other issuers, except as BF may be deemed to be an underwriter under the Securities Act of 1933, as amended (the “1933 Act”) in connection with the purchase and sale of portfolio securities in accordance with its objectives and policies; (6)make short sales or purchase securities on margin; (7)borrow money, except that BF may borrow up to 5% of the value of its total assets at the time of such borrowing from banks for temporary or emergency purposes (the proceeds of such loans will not be used for investment or to purchase securities, but will be used to pay expenses); (8)invest for the purposes of exercising control or management; (9)invest in restricted securities (securities that must be registered under the 1933 Act before they may be offered and sold to the public); (10)participate in a joint investment account; or (11)issue senior securities. In addition, BF has adopted the following investment restrictions that are not fundamental policies: (1)With respect to 50% of its assets, BF will not at the time of purchase invest more than 5% of its gross assets, at market value, in the securities of any one issuer (except the securities of the United States government); (2)With respect to the other 50% of its assets, BF will not invest at the time of purchase more than 15% of the market value of its total assets in any single issuer; (3)BF will not invest in real estate limited partnerships or in oil, gas or other mineral leases; and (4)BF’s investments in warrants will not exceed 5% of its net assets. Restrictions that are not fundamental may be changed by a vote of the majority of the Board of Trustees, but if any of these nonfundamental restrictions are changed, BF will give shareholders at least 60 days' written notice. Investment Advisory Arrangements The Killen Group, Inc. is the investment advisor to BF.Robert E. Killen is Chairman, Chief Executive Officer, majority shareholder and a Director of the Advisor.In addition, Robert E. Killen is President and Chairman of the Board of Trustees of the Trust. The Advisor provides BF with investment management services.Under a Contract for Investment Advisory Services between the Trust, on behalf of BF, and the Advisor (the “Contract”) dated 5 April 28, 1999, the Advisor provides BF with advice and recommendations with respect to investments, investment policies, the purchase and sale of securities and the management of BF’s portfolio.In addition, employees of the Advisor oversee and coordinate BF’s other service providers, including the administrator, fund accountant, transfer agent and custodian. The Contract must be approved annually by a majority of the Trustees, and separately by a majority of the Trustees who are not “interested persons” of the Trust, as defined by the 1940 Act, cast in person at a meeting called for the purpose of voting on such approval.BF may terminate the Contract on sixty days' written notice to the Advisor, without payment of any penalty, provided such termination is authorized by the Board of Trustees or by a vote of a majority of the outstanding shares of BF.The Advisor may terminate the Contract on sixty days' written notice to BF without payment of any penalty.The Contract will be automatically and immediately terminated in the event of its assignment by the Advisor. As compensation for its investment management services to BF under the Contract, the Advisor is entitled to receive monthly compensation at the annual rate of 1.00% of the average daily net assets of BF.The fee is computed daily by multiplying the net assets for a day by 1.00% and dividing the result by 365.At the end of each month, the daily fees are added and the resulting sum is paid to the Advisor. BF paid the Advisor investment advisory fees of $1,593,407, $1,154,658 and $1,320,973 with respect to the fiscal years ended December 31, 2010, 2009 and 2008, respectively. Expense Limitation The Contract provides that the Advisor's fee payable by BF will be reduced in any fiscal year by the amount necessary to limit BF's expenses (excluding taxes, interest, brokerage commissions, Acquired Fund Fees and Expenses and extraordinary expenses, but inclusive of the Advisor's fee payable by BF) to 2.00% of the average daily net assets of BF when BF’s net assets are $100 million or less, and 1.50% of the average daily net assets of BF when BF’s net assets exceed $100 million.The Contract provides that the Advisor will not be responsible for reimbursing other expenses exceeding the advisory fee payable by BF under the Contract.During the fiscal year ended December 31, 2010, BF's ratio of expenses to average net assets was 1.25%. Portfolio Transactions and Brokerage Commissions Subject to policies established by the Trust's Board of Trustees, the Advisor is responsible for BF's portfolio decisions and placing orders for the purchase and sale of BF's portfolio securities.In executing such transactions, the Advisor seeks to obtain the best net results for BF, taking into account such factors as price (including the applicable brokerage commission or dealer spread), size of order, difficulty of execution, operational facilities and capabilities of the firm involved.While the Advisor generally seeks reasonably competitive commission rates, the Advisor is authorized to pay a broker a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and research services provided by the broker that effects the transaction. The Advisor may select brokers who, in addition to meeting the primary requirements of execution and price, have furnished statistical or other factual information and services which, in the opinion of the Board, are reasonable and necessary to the decision-making responsibilities of the Advisor for BF.The services provided by these brokerage firms may also be used in dealing with the portfolio transactions of the Advisor's other clients, and not all such services may be 6 used by the Advisor in connection with BF.These services may include economic studies, industry studies, security analyses or reports and statistical services furnished either directly to BF or to the Advisor.No effort is made in any given circumstance to determine the value of these materials or services or the amount by which they might have reduced expenses of the Advisor. BF paid total brokerage commissions of $240,782, $241,157 and $320,055 during the fiscal years ended December 31, 2010, 2009 and 2008, respectively. The Board has adopted procedures pursuant to Rule 17e-1 under the 1940 Act that permit portfolio transactions to be executed through an affiliated broker.Berwyn Financial Services Corp. (“Berwyn Financial”) is an affiliated broker that BF may utilize to execute portfolio transactions.Berwyn Financial is affiliated with BF because certain officers and a Trustee of the Trust and certain Directors and officers of the Advisor are officers, Directors and shareholders of Berwyn Financial.During the fiscal years ended December 31, 2010, 2009 and 2008, BF paid brokerage commissions of $74,109, $75,462 and $101,045, respectively, to Berwyn Financial.During the fiscal year ended December 31, 2010, Berwyn Financial received 30.8% of BF’s aggregate brokerage commissions for effecting 26.1% of the aggregate dollar amount of transactions involving brokerage commissions. BERWYN INCOME FUND Investment Policies and Risk Factors The following information supplements information contained in the Funds’ prospectus: Berwyn Income Fund (“BIF”) is a no-load, diversified series of shares of the Trust that seeks to provide investors with current income while seeking to preserve capital by taking, in the opinion of the Advisor, reasonable risks.To achieve its objective, BIF invests in investment grade corporate debt securities, securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities, mortgage-backed securities, high yield, high risk corporate debt securities (also known as “junk bonds”), unrated corporate debt securities, asset-backed securities, municipal bonds, and preferred and common stocks of primarily domestic issuers.The Advisor determines the percentage of each category of securities to purchase and hold based upon the prevailing economic and market conditions.This means that BIF could invest up to 100% of its net assets in high yield, high risk corporate debt securities.However, BIF will not make an investment in common stocks if such investment would cause the aggregate value of the common stocks in BIF's portfolio to exceed 30% of the value of BIF's net assets. There are no restrictions on the Advisor as to the investment rating a fixed income security must have in order to be purchased by BIF.BIF may purchase fixed income securities in any rating category of S&P or Moody's.(See Appendix A for S&P and Moody's descriptions of bond ratings.)Securities rated BBB or higher by S&P or Baa or higher by Moody's are considered investment grade corporate debt securities.Securities rated lower than BBB or Baa by these services are considered high yield, high risk securities (“junk bonds”).These securities have a low rating due to the fact that the issuers of the securities are not considered as creditworthy as the issuers of investment grade bonds.There is the risk that the issuer of a lower-rated security may default in the payment of interest and repayment of principal.On the whole, these lower-rated securities are considered speculative investments.As of December 31, 2010, 20.4% of BIF’s net assets were invested in corporate debt securities rated below investment grade. 7 BIF may invest in fixed income securities that are not rated. BIF will invest only in unrated securities that have a creditworthiness, in the opinion of the Advisor, that is equal to or better than the creditworthiness of fixed income securities with an S&P rating of CC or a Moody's rating of Caa. BIF may also purchase certain securities that have not been registered with the U.S. Securities and Exchange Commission (the “SEC”) under the 1933 Act.There are risks associated with investing in such “Rule 144A” securities.The securities may become illiquid if qualified institutional buyers are not interested in acquiring the securities.Although Rule 144A securities may be resold in negotiated transactions, the price realized from these sales could be less than the price originally paid by BIF or less than what may be considered the fair value of such securities.Furthermore, if such securities are required to be registered under the securities laws of one or more jurisdictions before being resold, BIF may be required to bear the expense of registration.In an effort to minimize the risks associated with these securities, BIF will purchase only Rule 144A securities of U.S. companies that have publicly traded securities outstanding, have been in business a minimum of five years, and have a market capitalization of at least $100 million. In addition to corporate debt securities, BIF may invest in the securities issued or guaranteed by the U.S. Government and its agencies, asset-backed and mortgage-backed securities and municipal bonds and in preferred and common stocks.The securities of the U.S. Government in which BIF may invest include U.S. Treasury bonds and notes and debt securities, including mortgage-backed securities, issued by U.S. Government agencies or by instrumentalities of the U.S. Government.Some of the U.S. Government agencies that issue or guarantee securities include, among others, the Export-Import Bank of the United States, the Farmers Home Administration, the Federal Housing Administration, the Maritime Administration, the Small Business Administration and the Tennessee Valley Authority.An instrumentality of the U.S. Government is a government agency organized under Federal charter with government supervision.Instrumentalities issuing or guaranteeing securities include, among others, the Federal Home Loan Banks, the Federal Land Banks, the Central Bank for Cooperatives, the Federal Intermediate Credit Banks and the Federal National Mortgage Association. U.S. Treasury bonds and notes are backed by the full faith and credit of the U.S. Government.Securities issued by U.S. Government agencies or instrumentalities may or may not be backed by the full faith and credit of the United States.In the case of securities not backed by the full faith and credit of the United States, an investor must look to the specific issuing agency or instrumentality for repayment. Asset-backed securities are debt securities that represent partial ownership interests in pools of consumer or commercial loans, such as motor vehicle installment sales contracts, credit card receivables or trade receivables.Asset-backed securities are generally issued by special purpose entities, but their ultimate value is dependent upon the repayment of the underlying borrowers. Mortgage-backed securities are debt securities that represent ownership in large, diversified pools of mortgage loans.The pools generally contain mortgages of similar rates and terms and are structured as pass-throughs, meaning the monthly payments of principal and interest from the underlying mortgage loans are passed through to the investor.Most mortgage-backed securities are issued by and/or guaranteed by Government National Mortgage Association (Ginnie Mae), which is an agency of the U.S. government, or by government sponsored enterprises, such as the 8 Federal National Mortgage Association (Fannie Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac).Mortgage-backed securities may also be issued by private entities and backed by either residential or commercial mortgages. Asset-backed and mortgage-backed securities are subject to prepayment risk, which is the risk that the loans that form the pools will be paid prior to maturity.This risk makes it difficult to predict the actual life of the security.During periods of falling interest rates, prepayments may accelerate, subjecting BIF to the risk of reinvesting the proceeds at lower interest rates.During periods of rising interest rates, the prices of asset-backed and mortgage-backed securities may decline due to a slowdown in prepayments and subsequent lengthening of maturities.Although generally rated investment grade, these securities could become illiquid or experience losses if borrowers default or if guarantors or insurers default. Municipal bonds are interest bearing securities issued by state and local governments to support their financial needs or to finance public projects.The interest on municipal bonds is exempt from federal income taxes, and in some cases, from state and local taxes.As a result of this tax-exempt feature, municipal bonds generally yield less than corporate bonds of comparable maturity and credit quality. Municipal bonds, like most other debt securities, are subject to interest rate risk, call risk and credit risk.During periods of rising interest rates, the prices of municipal bonds will likely decline.Should interest rates decline, many municipal bonds are subject to call risk, meaning they may be retired prior to their final maturity and BIF would have to reinvest the proceeds at lower interest rates.Municipal bonds are also subject to credit risk, the risk that the issuer will default and not be able to pay interest on the principal.In some instances, the payment of interest and principal on a bond issue is tied directly to a particular project's revenues.In such cases, the credit risk may be greater than that of the governmental entity issuing the bonds.In addition to the above risks, municipal bonds may be subject to illiquidity risks in that many municipal bond offerings are relatively small in size and, as a result of the special local nature of the bond issue, have limited interest among investors. BIF may invest in preferred stocks that, in the opinion of the Advisor, are offering an above average yield in comparison to preferred stocks of the same quality or in preferred stocks offering a potential for capital appreciation. BIF may also purchase preferred stocks that are restricted securities subject to the limitations under Rule 144A, as described above.As of December 31, 2010, BIF had 1.4% of its net assets invested in preferred stocks. BIF will invest in common stocks that it considers to be selling at undervalued prices.The investment approach of BIF may be deemed "contrarian" in its selection of common stocks due to the fact that this approach may lead BIF to select stocks not currently in favor with other investors.BIF will only purchase common stocks if they pay cash dividends.BIF will not purchase a common stock if it would cause the aggregate value of the common stocks owned by BIF to exceed 30% of its net assets.As of December 31, 2010, BIF had 29.1% of its net assets invested in common stocks. BIF may invest in iShares Funds and other Exchange Traded Funds (“ETFs”).ETFs are shares of management investment companies that invest in portfolios designed to replicate various indices and trade on exchanges in the same manner as stocks.BIF will not purchase shares of an 9 iShares Fund if such purchase would cause the aggregate value of BIF’s investments in iShares Funds to exceed 15% of BIF’s net assets and will limit its investments in other ETFs as required by the 1940 Act.When BIF invests in iShares Funds or other ETFs, BIF will pay a management fee on the money so invested, in addition to its operating expenses.As of December 31, 2010, BIF was not invested in ETFs. BIF may also invest in Real Estate Investment Trusts (“REITs”).REITs are companies that invest in real estate, mortgages and construction loans.REITs normally do not pay federal income tax but distribute their income to their shareholders who become liable for the tax.Some REITs own properties and earn income from leases and rents.These types of REITs are termed Equity REITs.Other REITs hold mortgages and earn income from interest payments.These REITs are termed Mortgage REITs.Finally, there are Hybrid REITs that own properties and hold mortgages.BIF may invest in any of the three types of REITs and may purchase common stocks, preferred stocks or bonds issued by REITs.BIF will invest in REITs that generate income and that have, in the judgment of the Advisor, the potential for capital appreciation.There are risks in investing in REITs.The property owned by a REIT could decrease in value and loans held by a REIT could become worthless.The Advisor, however, monitors the investment environment and BIF’s investments in REITs as a means of controlling the exposure to these risks.BIF intends to limit its investments in REITs to no more than 15% of the value of its net assets.As of December 31, 2010, BIF had 1.3% of its net assets invested in the securities of REITs. BIF may directly invest a portion of its total assets in the equity or debt securities of Master Limited Partnerships (“MLPs”).MLPs are limited partnerships in which the ownership units are publicly traded. MLP units are registered with the SEC and are freely traded on a securities exchange or in the OTC market. MLPs often own several properties or businesses (or own interests) that are related to real estate development and oil and gas industries, but they also may finance motion pictures, research and development and other projects. Generally, a MLP is operated under the supervision of one or more managing general partners. Limited partners are not involved in the day-to-day management of the partnership.The risks of investing in a MLP are generally those involved in investing in a partnership as opposed to a corporation. For example, state law governing partnerships is often less restrictive than state law governing corporations. Accordingly, there may be fewer protections afforded investors in a MLP than investors in a corporation. Additional risks involved with investing in a MLP are risks associated with the specific industry or industries in which the partnership invests, such as the risks of investing in real estate, or oil and gas industries. BIF may invest a portion of its assets in the shares of money market mutual funds to the extent permitted by applicable law.In addition, BIF may, for temporary defensive purposes, invest all or any portion of its assets in cash, cash equivalents, high quality money market instruments, money market funds and other short-term debt instruments.Investments by BIF in money market funds will result in BIF paying management fees and other fund expenses on its investments in such funds, in addition to the operating expenses of BIF.As of December 31, 2010, BIF had 9.8% of its net assets invested in money market funds. While BIF invests primarily in U.S. companies, it may also invest in foreign securities in the form of American Depositary Receipts (“ADRs”).ADRs are receipts, typically issued by a U.S. bank or trust company, which evidence ownership of underlying securities issued by a foreign corporation or other entity. Generally, ADRs in registered form are designed for trading in U.S. securities markets. The underlying securities are not always denominated in the same currency as 10 the ADRs. Although investment in the form of ADRs facilitates trading in foreign securities, it does not mitigate all the risks associated with investing in foreign securities. ADRs are available through facilities which may be either "sponsored" or "unsponsored." Only sponsored ADRs may be listed on the New York Stock or American Stock Exchanges. If sponsored, the foreign issuer establishes the facility, pays some or all of the depository's fees, and usually agrees to provide shareholder communications.If unsponsored, the foreign issuer is not involved, and the ADR holders pay the fees of the depository.Sponsored ADRs are generally more advantageous to the ADR holders and the issuer than unsponsored arrangements. More and higher fees are generally charged in an unsponsored arrangement as compared to a sponsored arrangement.Unsponsored ADRs are generally considered more risky due to:(a) the additional costs involved; (b) the relative illiquidity of the issue in U.S. markets; and (c) the possibility of higher trading costs associated with trading in the over-the-counter market. ADRs are subject to the risks associated with foreign securities and foreign securities markets. Foreign markets are generally not as developed or efficient as those in the United States. Securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.Similarly, volume and liquidity in most foreign securities markets is less than in the United States and, at times, volatility of price can be greater than in the United States.In addition, there may be less publicly available information about non-U.S. issuers, and non-U.S. issuers are not generally subject to uniform accounting and financial reporting standards, practices and requirements comparable to those applicable to U.S. issuers.Because stock certificates and other evidences of ownership of such securities may be held outside the United States, BIF may be subject to additional risks.Risks could include possible adverse political and economic developments, possible seizure or nationalization of foreign deposits and possible adoption of governmental restrictions which might adversely affect the ability of BIF to collect principal and interest obligations or to liquidate holdings, whether from currency blockage or otherwise. The risks discussed above are generally higher in less developed countries.As of December 31, 2010, BIF had 0.02% of its net assets invested in ADRs. BIF may invest in repurchase agreements.In a repurchase agreement, a seller of securities, usually a banking institution or securities dealer, sells securities to BIF and agrees with BIF at the time of sale to repurchase the securities from BIF at a mutually agreed upon time and price. BIF intends to enter into repurchase agreements only with established banking institutions that deal in U.S. Treasury bills and notes. To the extent that it invests in repurchase agreements, BIF intends to invest primarily in overnight repurchase agreements.In the event of bankruptcy of the seller of a repurchase agreement or the failure of the seller to repurchase the underlying securities as agreed upon, BIF could experience losses.Such losses could include a possible decline in the value of the underlying securities during the period while BIF seeks to enforce its rights thereto and a possible loss of all or part of the income from such securities. BIF would also incur additional expenses enforcing its rights.As of December31, 2010, BIF had 12.2% of its net assets invested in repurchase agreements. BIF has established a line of credit with its custodian that permits BIF to borrow up to 5% of its total assets, including the amount of such borrowing, to maintain necessary liquidity to make payments for redemptions of BIF shares or for temporary emergency purposes; provided, however, that BIF will not purchase any additional investments while such borrowings are outstanding.Borrowing involves the creation of a liability that requires BIF to pay interest.As of December 31, 2010, BIF had no outstanding borrowings. 11 The risks of borrowing include a higher volatility of the net asset value of BIF’s shares and the relatively greater effect on the net asset value of the shares caused by declines in the prices of BIF’s investments, adverse market movements and increases in the cost of borrowing.The effect of borrowing in a declining market could be a greater decrease in net asset value per share than if BIF had not borrowed money.In an extreme case, if BIF’s current investment income were not sufficient to meet the interest expense of borrowing, it could be necessary for BIF to liquidate certain of its portfolio securities at an inappropriate time. Investment Restrictions The investment restrictions set forth below are fundamental policies of BIF.Fundamental policies may not be changed without approval by vote of a majority of BIF’s outstanding shares.Under the 1940 Act, such approval requires the affirmative vote at a meeting of shareholders of the lesser of (a) more than 50% of BIF’s outstanding shares, or (b) at least 67% of the shares present or represented by proxy at a meeting of shareholders provided that the holders of more than 50% of BIF's outstanding shares are present in person or represented by proxy. When investing its assets, BIF will not: (1)invest more than 5% of the value of its total assets in the securities of any one issuer or purchase more than 10% of the outstanding voting securities, debt or preferred stock of any one issuer.This restriction does not apply to obligations issued or guaranteed by the U. S. Government, its agencies or instrumentalities; (2)invest more than 25% of the value of its total assets in the securities of issuers in any one industry; (3)lend money, provided that for purposes of this restriction, the acquisition of publicly distributed corporate bonds, and investment in U.S. government obligations, short-term commercial paper, certificates of deposit and repurchase agreements shall not be deemed to be the making of a loan; (4)buy or sell real estate and real estate mortgage loans, commodities, commodity futures contracts, puts, calls and straddles; (5)underwrite securities of other issuers, except as BIF may be deemed to be an underwriter under the 1933 Act in connection with the purchase and sale of portfolio securities in accordance with its objectives and policies; (6)make short sales or purchase securities on margin; (7)borrow money, except that BIF may borrow up to 5% of the value of its total assets at the time of such borrowing from banks for temporary or emergency purposes (the proceeds of such loans will not be used for investment or to purchase securities, but will be used to pay expenses); (8)invest for the purposes of exercising control or management; (9)invest in restricted securities (securities that must be registered under the 1933 Act before they may be offered and sold to the public, except that BIF will be permitted 12 to purchase restricted securities that are eligible for resale pursuant to Rule 144A under the 1933 Act); (10)participate in a joint investment account; or (11)issue senior securities. In addition, BIF has adopted the following investment restrictions that are not fundamental policies: (i) BIF will not invest in real estate limited partnerships or oil, gas or other mineral leases, and (ii) BIF’s investments in warrants will not exceed 5% of BIF’s net assets.Restrictions that are not fundamental may be changed by a vote of the majority of the Board of Trustees, but if any of these nonfundamental restrictions are changed, BIF will give shareholders at least 60 days' written notice. Investment Advisory Arrangements The Killen Group, Inc. is the investment advisor to BIF.Robert E. Killen is Chairman, Chief Executive Officer, majority shareholder and a Director of the Advisor.In addition, Robert E. Killen is President and Chairman of the Board of Trustees of the Trust. The Advisor provides BIF with investment management services.Under a Contract for Investment Advisory Services between the Trust, on behalf of BIF, and the Advisor (the “Contract”) dated April 28, 1999, the Advisor provides BIF with advice and recommendations with respect to investments, investment policies, the purchase and sale of securities and the management of BIF’s portfolio.In addition, employees of the Advisor oversee and coordinate BIF’s other service providers, including the administrator, fund accountant, transfer agent and custodian. The Contract must be approved annually by a majority of the Trustees, and separately by a majority of the Trustees who are not “interested persons” of the Trust, as defined by the 1940 Act, cast in person at a meeting called for the purpose of voting on such approval.BIF may terminate the Contract on sixty days' written notice to the Advisor, without payment of any penalty, provided such termination is authorized by the Board of Trustees or by a vote of a majority of the outstanding shares ofBIF.The Advisor may terminate the Contract on sixty days' written notice to BIF without payment of any penalty.The Contract will be automatically and immediately terminated in the event of its assignment by the Advisor. As compensation for its investment management services to BIF under the Contract, the Advisor is entitled to receive monthly compensation at the annual rate of 0.50% of the average daily net assets of BIF.The fee is computed daily by multiplying the net assets for a day by 0.50% and dividing the result by 365.At the end of each month, the daily fees are added and the sum is paid to the Advisor. BIF paid the Advisor investment advisory fees of $5,076,025, $2,087,870 and $1,187,071 with respect to the fiscal years ended December 31, 2010, 2009 and 2008, respectively. Expense Limitation The Contract provides that the Advisor's fee payable by BIF will be reduced in any fiscal year by the amount necessary to limit BIF's expenses (excluding taxes, interest, brokerage commissions, 13 Acquired Fund Fees and Expenses and extraordinary expenses, but inclusive of the Advisor's fee payable by BIF) to 2.00% of the average daily net assets of BIF when BIF’s net assets are $100 million or less, or 1.50% of average daily net assets when BIF’s net assets exceed $100 million.The Contract provides that the Advisor will not be responsible for reimbursing other expenses exceeding the advisory fee payable by BIF under the Contract.During the fiscal year ended December 31, 2010, BIF’s ratio of expenses to average net assets was 0.66%. Portfolio Transactions and Brokerage Commissions Subject to policies established by the Trust's Board of Trustees, the Advisor is responsible for BIF's portfolio decisions and placing orders for the purchase and sale of BIF's portfolio securities.In executing such transactions, the Advisor will seek to obtain the best net results for BIF, taking into account such factors as price (including the applicable brokerage commission or dealer spread), size of order, difficulty of execution and operational facilities and capabilities of the firm involved.While the Advisor generally seeks reasonably competitive commission rates, the Advisor is authorized to pay a broker a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and research services provided by the broker that effects the transaction. The Advisor may select brokers who, in addition to meeting the primary requirements of execution and price, have furnished statistical or other factual information and services which, in the opinion of the Board, are reasonable and necessary to the decision-making responsibilities of the Advisor for BIF.The services provided by these brokerage firms may also be used in dealing with the portfolio transactions of the Advisor's other clients, and not all such services may be used by the Advisor in connection with BIF.These services may include economic studies, industry studies, security analysis or reports and statistical services furnished either directly to BIF or to the Advisor.No effort is made in any given circumstance to determine the value of these materials or services or the amount by which they might have reduced expenses of the Advisor. BIF paid total brokerage commissions of $379,228, $221,727 and $125,716 during the fiscal years ended December 31, 2010, 2009 and 2008, respectively.The higher brokerage commissions paid by BIF during its two most recent fiscal years are primarily attributable to a significant increase in net assets of BIF during such years. The Board has adopted procedures pursuant to Rule 17e-1 under the 1940 Act that permit portfolio transactions to be executed through an affiliated broker.Berwyn Financial Services Corp. (“Berwyn Financial”) is an affiliated broker that BIF may utilize to execute portfolio transactions.Berwyn Financial is affiliated with BIF because certain officers and a Trustee of the Trust and certain Directors and officers of the Advisor are officers, Directors and shareholders of Berwyn Financial.During the fiscal years ended December 31, 2010, 2009 and 2008, BIF paid brokerage commissions of $111,783, $66,596 and $38,195, respectively, to Berwyn Financial.During the fiscal year ended December 31, 2010, Berwyn Financial received 29.5% of BIF's aggregate brokerage commissions for effecting 32.6% of the aggregate dollar amount of transactions involving brokerage commissions. 14 BERWYN CORNERSTONE FUND Investment Policies and Risk Factors The following information supplements information contained in the Funds’ prospectus: Berwyn Cornerstone Fund (“BCF”) is a no-load, non-diversified series of shares of the Trust that seeks long-term capital appreciation by investing in equity and fixed income securities that offer potential for capital appreciation.Current income is a secondary consideration. The Advisor determines the percentage of BCF's net assets to be invested in each type of security based upon the Advisor’s view of prevailing economic and market conditions. BCF primarily invests in U.S. common stocks the Advisor considers to be selling at undervalued prices.These may include stocks selling substantially below their book values or at low valuations to present earnings. They may also include stocks of companies believed to have above average growth prospects and to be selling at small premiums to book values or at modest valuations to their present earnings levels. The investment approach of BCF may be deemed contrarian in that it may lead BCF to select securities that are not currently in favor with most other investors. BCF may invest in iShares Funds and other Exchange Traded Funds (“ETFs”).ETFs are shares of management investment companies that invest in portfolios designed to replicate various indices and trade on exchanges in the same manner as stocks.BCF will not purchase shares of an iShares Fund if such purchase would cause the aggregate value of BCF’s investments in iShares Funds to exceed 25% of BCF’s net assets and will limit its investment in other ETFs as required by the 1940 Act.When BCF invests in iShares Funds or other ETFs, BCF will pay a management fee on such investments, in addition to its operating expenses.As of December 31, 2010, BCF was not invested in ETFs. The fixed income securities in which BCF may invest include corporate bonds.Some of these fixed income securities may be convertible into common stocks.BCF selects fixed income securities that, in the judgment of the Advisor, have a potential for capital appreciation due to a decline in prevailing interest rates. There are no restrictions on the Advisor as to the investment rating a fixed income security must have in order to be purchased by BCF.BCF may purchase fixed income securities in any rating category of S&P or Moody's.(See Appendix A for S&P and Moody's descriptions of bond ratings.)This means that BCF may invest up to 20% of the value of its net assets in high yield, high-risk corporate debt securities that are commonly referred to as “junk bonds.”These are corporate debt securities that are rated lower than BBB by S&P or Baa by Moody's.These securities have a low rating due to the fact that the issuers of the securities are not considered as creditworthy as the issuers of investment grade bonds.There is the risk that the issuer of a lower-rated security may default in the payment of interest and repayment of principal.On the whole, these lower-rated securities are considered speculative investments.As of December 31, 2010, BCF was not invested in fixed income securities. BCF may invest a portion of its assets in the shares of money market mutual funds to the extent permitted by applicable law.In addition, BCF may, for temporary defensive purposes, invest all or any portion of its assets in cash, cash equivalents, high quality money market instruments, money market funds and other short-term debt instruments.Investments by BCF in money 15 market funds will result in BCF paying management fees and other fund expenses on its investments in such funds, in addition to the operating expenses of BCF.As of December 31, 2010, BCF had 2.4% of its net assets invested in money market funds. While BCF invests primarily in U.S. companies, it may also invest in foreign securities in the form of American Depositary Receipts (“ADRs”).ADRs are receipts, typically issued by a U.S. bank or trust company, which evidence ownership of underlying securities issued by a foreign corporation or other entity. Generally, ADRs in registered form are designed for trading in U.S. securities markets. The underlying securities are not always denominated in the same currency as the ADRs. Although investment in the form of ADRs facilitates trading in foreign securities, it does not mitigate all the risks associated with investing in foreign securities. ADRs are available through facilities which may be either "sponsored" or "unsponsored." Only sponsored ADRs may be listed on the New York Stock or American Stock Exchanges. If sponsored, the foreign issuer establishes the facility, pays some or all of the depository's fees, and usually agrees to provide shareholder communications.If unsponsored, the foreign issuer is not involved, and the ADR holders pay the fees of the depository.Sponsored ADRs are generally more advantageous to the ADR holders and the issuer than unsponsored arrangements. More and higher fees are generally charged in an unsponsored arrangement compared to a sponsored arrangement.Unsponsored ADRs are generally considered more risky due to:(a) the additional costs involved; (b) the relative illiquidity of the issue in U.S. markets; and (c) the possibility of higher trading costs associated with trading in the over-the-counter market. ADRs are subject to the risks associated with foreign securities and foreign securities markets. Foreign markets are generally not as developed or efficient as those in the United States. Securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.Similarly, volume and liquidity in most foreign securities markets is less than in the United States and, at times, volatility of price can be greater than in the United States.In addition, there may be less publicly available information about non-U.S. issuers, and non-U.S. issuers are not generally subject to uniform accounting and financial reporting standards, practices and requirements comparable to those applicable to U.S. issuers.Because stock certificates and other evidences of ownership of such securities may be held outside the United States, BCF may be subject to additional risks.Risks could include possible adverse political and economic developments, possible seizure or nationalization of foreign deposits and possible adoption of governmental restrictions which might adversely affect the ability of BCF to collect principal and interest obligations or to liquidate holdings, whether from currency blockage or otherwise. The risks discussed above are generally higher in less developed countries.As of December 31, 2010, BCF had 4.0% of its net assets invested in ADRs BCF may also invest in Real Estate Investment Trusts ("REITs").REITs are companies that invest in real estate, mortgages and construction loans.REITs normally do not pay federal income tax but distribute their income to their shareholders who become liable for the tax.Some REITs own properties and earn income from leases and rents.These types of REITs are termed Equity REITs.Other REITs hold mortgages and earn income from interest payments.These REITs are termed Mortgage REITs.Finally, there are Hybrid REITs that own properties and hold mortgages.BCF may invest in any of the three types of REITs and may purchase common stocks, preferred stocks or bonds issued by REITs.BCF will invest in REITs that generate income and that have, in the judgment of the Advisor, the potential for capital appreciation.There are risks in investing in REITs.The property owned by a REIT could decrease in value and the mortgages and loans held by a REIT could become worthless.The 16 Advisor, however, monitors the investment environment and BCF's investments in REITs as a means of controlling the exposure to these risks.As of December 31, 2010, BCF was not invested in REITs. BCF may invest in repurchase agreements.In a repurchase agreement, a seller of securities, usually a banking institution or securities dealer, sells securities to BCF and agrees with BCF at the time of sale to repurchase the securities from BCF at a mutually agreed upon time and price.BCF intends to enter into repurchase agreements only with established banking institutions that deal in U.S. Treasury bills and notes.To the extent it invests in repurchase agreements, BCF intends to invest primarily in overnight repurchase agreements.In the event of the bankruptcy of the seller of a repurchase agreement or the failure of a seller to repurchase the underlying securities as agreed upon, BCF could experience losses.Such losses could include a possible decline in the value of the underlying securities during the period while BCF seeks to enforce its rights thereto and a possible loss of all or part of the income from such securities.BCF would also incur additional expenses enforcing its rights.As of December 31, 2010, BCF was not invested in repurchase agreements. Investment Restrictions The investment restrictions set forth below are fundamental policies of BCF.Fundamental policies may not be changed without approval by vote of a majority of BCF's outstanding shares.Under the 1940 Act, such approval requires the affirmative vote at a meeting of shareholders of the lesser of (a) more than 50% of BCF's outstanding shares, or (b) at least 67% of shares present or represented by proxy at the meeting, provided that the holders of more than 50% of BCF's outstanding shares are present in person or represented by proxy. When investing its assets, BCF will not: (1)purchase more than 10% of the outstanding voting securities of a single issuer; (2)invest more than 25% of the value of its total assets in any one industry; (3)lend money, provided that for purposes of this restriction, the acquisition of publicly distributed corporate bonds, and investment in U.S. government obligations, short-term commercial paper, certificates of deposit and repurchase agreements shall not be deemed to be making of a loan; (4)buy or sell real estate, real estate mortgage loans, commodities, commodity futures contracts, puts, calls and straddles; (5)underwrite securities of other issuers, except as BCF may be deemed to be an underwriter under the 1933 Act in connection with the purchase and sale of portfolio securities in accordance with its objectives and policies; (6)make short sales or purchase securities on margin; (7)borrow money, except that BCF may borrow up to 5% of the value of its total assets at the time of such borrowing from banks for temporary or emergency purposes (the proceeds of such loans will not be used for investment or to purchase securities, but will be used to pay expenses); (8)invest for the purposes of exercising control or management; 17 (9)invest in restricted securities (securities that must be registered under the 1933 Act before they may be offered and sold to the public); (10)participate in a joint investment account; or (11)issue senior securities. In addition, BCF has adopted the following investment restrictions that are not fundamental policies: (1)With respect to 50% of its assets, BCF will not at time of purchase invest more than 5% of its gross assets, at market value, in the securities of any one issuer (except the securities of the United States government); (2)With respect to the other 50% of its assets, BCF will not invest at the time of purchase more than 15% of the market value of its total assets in any single issuer; (3)BCF will not invest in real estate limited partnerships or in oil, gas or other mineral leases; and (4)BCF’s investments in warrants will not exceed 5% of its net assets. Restrictions that are not fundamental may be changed by a vote of the majority of the Board of Trustees, but if any of these nonfundamental restrictions are changed, BCF will give shareholders at least 60 days' written notice. Investment Advisory Arrangements The Killen Group, Inc. is the investment advisor to BCF.Robert E. Killen is Chairman, Chief Executive Officer, majority shareholder and a Director of the Advisor.In addition, Robert E. Killen is President and Chairman of the Board of Trustees of the Trust. The Advisor provides BCF with investment management services.Under a Contract for Investment Advisory Services between the Trust, on behalf of BCF, and the Advisor (the “Contract”) dated February 5, 2002, the Advisor provides BCF with advice and recommendations with respect to investments, investment policies, the purchase and sale of securities and the management of BCF's portfolio.In addition, employees of the Advisor oversee and coordinate BCF’s other service providers, including the administrator, fund accountant, transfer agent and custodian. The Contract must be approved annually by a majority of the Trustees, and separately by a majority of the Trustees who are not “interested persons” of the Trust, as defined by the 1940 Act, cast in person at a meeting called for the purpose of voting on such approval.BCF may terminate the Contract on 60 days' written notice to the Advisor, without payment of any penalty, provided such termination is authorized by the Board of Trustees or by a vote of a majority of the outstanding shares of BCF.The Advisor may terminate the Contract on 60 days' written notice to BCF without payment of any penalty.The Contract will be automatically and immediately terminated in the event of its assignment by the Advisor. As compensation for its investment management services to BCF under the Contract, as amended effective July 1, 2010, the Advisor is entitled to receive monthly compensation at the annual rate of 0.85% of the average daily net assets of BCF.The fee is computed daily by 18 multiplying the net assets for a day by 0.85% and dividing the result by 365.At the end of each month, the daily fees are added and the resulting sum is paid to the Advisor. During the fiscal years ended December 31, 2010, 2009 and 2008, BCF paid the Advisor investment advisory fees of $24,651 (which was net of waivers of $58,218), $18,999 (which was net of waivers of $48,708), and $15,776 (which was net of waivers of $55,745), respectively. Expense Limitation As of July 1, 2010 the Advisor has entered into an Expense Limitation Agreement where the Advisor has contractually agreed until at least May 1, 2012 to waive investment advisory fees and/or reimburse Fund expenses so that the Fund’s Total Annual Fund Operating Expenses (excluding Acquired Fund Fees and Expenses) do not exceed 1.25% of the Fund’s average daily net assets.Upon the expiration of the Expense Limitation Agreement and pursuant to the terms of the Contract, the Advisor's fee payable by BCF will be reduced in any fiscal year by the amount necessary to limit BCF’s expenses (excluding taxes, interest, brokerage commissions, Acquired Fund Fees and Expenses and extraordinary expenses, but inclusive of the Advisor's fee payable by BCF) to 2.00% of the average daily net assets of BCF when BCF’s net assets are $100 million or less, or 1.50% of average daily net assets when BCF’s net assets exceed $100 million.The Contract provides that the Advisor will not be responsible for reimbursing other expenses exceeding the advisory fee payable by BCF under the Contract.The Advisor may discontinue payment of BCF’s expenses at any time.During the fiscal year ended December 31, 2010, BCF's ratio of expenses to average net assets was 1.61%; absent advisory fee waivers by the Advisor, such ratio would have been 2.26%.Both agreements may be terminated by either party upon 60 days advance written notice, provided, however, that (1) the Advisor may not terminate either agreement without the approval of the Board of Trustees, and (2) the agreements will terminate automatically if the Advisor ceases to serve as investment adviser to the Fund. Portfolio Transactions and Brokerage Commissions Subject to policies established by the Trust's Board of Trustees, the Advisor is responsible for BCF's portfolio decisions and placing orders for the purchase and sale of BCF's portfolio securities.In executing such transactions, the Advisor seeks to obtain the best net results for BCF, taking into account such factors as price (including the applicable brokerage commission or dealer spread), size of order, difficulty of execution and operational facilities and capabilities of the firm involved.While the Advisor generally seeks reasonably competitive commission rates, the Advisor is authorized to pay a broker a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and research services provided by the broker that effects the transaction. The Advisor may select brokers who, in addition to meeting the primary requirements of execution and price, have furnished statistical or other factual information and services which, in the opinion of the Board, are reasonable and necessary to the decision-making responsibilities of the Advisor for BCF.The services provided by these brokerage firms may also be used in dealing with the portfolio transactions of the Advisor's other clients, and not all such services may be used by the Advisor in connection with BCF.These services may include economic studies, industry studies, security analysis or reports and statistical services furnished either directly to BCF or to the Advisor.No effort is made in any given circumstance to determine the value of these materials or services or the amount by which they might have reduced expenses of the Advisor. 19 The Board has adopted procedures pursuant to Rule 17e-1 under the 1940 Act that permit portfolio transactions to be executed through an affiliated broker.Berwyn Financial Services Corp. (“Berwyn Financial”) is an affiliated broker that BCF may utilize to execute portfolio transactions.Berwyn Financial is affiliated with BCF because certain officers and a Trustee of the Trust and certain Directors and officers of the Advisor are officers, Directors and shareholders of Berwyn Financial.During the fiscal years ended December 31,2010, 2009 and 2008, BCF paid brokerage commissions of $9,679, $6,257 and $9,341, respectively, to Berwyn Financial.During the fiscal year ended December 31, 2010, Berwyn Financial received 100% of BCF’s aggregate brokerage commissions for effecting 100% of the aggregate dollar amount of transactions involving brokerage commissions. INVESTMENT MANAGEMENT COMMITTEE Each Fund’s portfolio is managed by an Investment Management Committee consisting of Lee S. Grout, Robert E. Killen, George Cipolloni III and Raymond J. Munsch. Other Accounts Managed (as of December 31, 2010) The members of the Investment Management Committee are also responsible for the day-to-daymanagement of other accounts, as indicated by the following table. Name of Investment Management Committee Member Type of Accounts Total
